EXHIBIT 10.1


CHANGE IN CONTROL SEVERANCE AGREEMENT

        AGREEMENT made as of this 5th day of May, 2003 by and between Insignia
Systems, Inc., a Minnesota corporation (the “Company”), and Justin Shireman (the
“Executive”).

        WHEREAS, the Company, as a publicly held corporation, recognizes the
possibility of a change in control of the Company, and that such possibility and
the uncertainty and questions which it may raise could result in Executive
leaving the Company or in distraction of Executive in the performance of
Executive’s duties to the detriment of the Company and its shareholders; and

        WHEREAS, it is in the best interests of the Company and its shareholders
to encourage the availability of Executive’s services to parties who may in the
future acquire control of the Company and to provide an incentive for Executive
to remain with the Company during any period of uncertainty leading up to a
change in control;

        WHEREAS, based on the foregoing, the Company wishes to provide that, in
the event of a change in control of the Company, Executive will receive certain
benefits if Executive’s employment by the Company ceases for certain reasons
within a specified period following the change in control;

        NOW, THEREFORE, in consideration of the foregoing and the provisions of
this Agreement, the parties hereto agree as follows:

  1.   General Provisions. This Company shall pay Executive a lump sum severance
payment if Executive ceases to be employed by the Company within two years
following a Change in Control (as defined below) for certain reasons specified
in this Agreement. Nothing in this Agreement alters the “at will” nature of
Executive’s employment by the Company. This means that either before or after a
Change in Control, either the Company or the Executive may terminate Executive’s
employment by the Company, either with or without cause, for any reason or no
reason. This Agreement relates only to whether Executive shall be entitled to
certain severance payments following cessation of employment. No right to
severance payments shall arise under this Agreement unless and until there
occurs a Change in Control.


  2.   Definition of Change in Control. For purposes of this Agreement, a
“Change in Control” shall be considered to occur if any of the following occurs
after the date of this Agreement:


    (a)   the closing of the sale of all or substantially all of the assets of
the Company;


    (b)   the closing of a merger, consolidation or corporate reorganization of
the Company which results in the stockholders of the Company immediately prior
to such event owning less than 50% of the combined voting power of the Company’s
capital stock immediately following such event;


    (c)   the acquisition by any person (or persons who would be considered a
group under the federal securities laws) who as of the date of this Agreement
own less than 25% of the voting power of the Company’s outstanding voting
securities, of beneficial ownership of securities representing 40% or more of
the combined voting power or the Company’s then outstanding securities; or



1

--------------------------------------------------------------------------------


    (d)   the election to the Company’s board of directors of persons who
constitute a majority of the board of directors and who were not nominated for
election by the board of directors as part of a management slate.


  3.   Amount of Severance Payment. If a Change in Control occurs after the date
of this Agreement and Executive subsequently ceases to be employed by the
Company prior to the second anniversary of the Change in Control, then the
Company shall pay Executive a lump sum severance payment equal to nine (9)
months of Executive’s gross base salary which was in effect immediately prior to
the Change in Control. The Company shall be entitled to deduct from the lump sum
severance payment any amounts which the Company is required by law to withhold
from such a payment, and the net amount shall be paid to Executive not later
than the ten days after employment ceases.


  4.   Circumstances in Which Severance Shall Not Be Paid. Notwithstanding the
provisions of Section 3 above, the Company shall not be obligated to make any
lump sum severance payment under this Agreement if, following a Change in
Control, Executive ceased to be employed by the Company due to:


    (a)   Executive’s death or Retirement (as defined below);


    (b)   termination of Executive by the Company for Cause (as defined below);
or


    (c)   resignation by Executive for any reason other than a Good Reason (as
defined below).


For purposes of this Section 4, the following defined terms have the meanings
indicated:

    “Retirement”means retirement at or after the date the Executive has attained
age 65;


    “Cause”means termination by the Company of Executive’s employment due to:


      (1)    conviction of a felony;


      (2)    the willful and continued failure of Executive to perform his
essential duties; or


      (3)    gross misconduct which is materially injurious to the Company;


provided, however, that the matters referred to in clause (2) or (3) shall not
be deemed to constitute “Cause” unless the Company has first given Executive
written notice specifying the conduct by Executive that constitutes such failure
or gross misconduct and Executive has failed to remedy the same to the
reasonable satisfaction of the Company’s Board of Directors.

    “Good Reason” shall mean any of the following, unless Executive gives his or
her prior written consent:



2

--------------------------------------------------------------------------------


      (1)   the assignment to Executive of any duties inconsistent with
Executive’s status or position with the Company, or a substantial reduction in
the nature or status of Executive’s responsibilities from those in effect
immediately prior to the Change in Control;


      (2)   a reduction by the Company in Executive’s annual base salary in
effect immediately prior to the Change in Control;


      (3)   the relocation of the Company’s principal executive offices to a
location more than fifty miles from Minneapolis, Minnesota or the Company
requiring Executive to be based anywhere other than the Company’s principal
executive offices, except for required travel on the Company’s business to an
extent substantially consistent with Executive’s prior business travel
obligations;


      (4)     the failure by the Company to continue to provide Executive with
benefits at least as favorable to those enjoyed by Executive under any of the
Company’s pension, life insurance, medical, health and accident, disability,
deferred compensation, incentive awards, incentive stock options, or savings
plans in which Executive was participating at the time of the Change in Control,
the taking of any action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive Executive of any material
fringe benefit enjoyed at the time of the Change in Control, or the failure by
the Company to provide Executive with the number of paid vacation days to which
Executive is entitled at the time of the Change in Control, provided, however,
that the Company may amend any such plan or programs as long as such amendments
do not reduce any benefits to which Executive would be entitled upon
termination; or


      (5)     any termination of Executive’s employment which is not made
pursuant to a Notice of Termination satisfying the requirements in Section 5
below.


  5.   Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive shall be communicated by written Notice of Termination
to the other party hereto in accordance with the notice provisions of Section 6.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which indicates the specific facts and circumstances claimed to provide the
basis for termination.


  6.   Method of Giving Notice. All notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage pre-paid, addressed to the
last known residence address of the Executive, or in the case of the Company, to
its principal office to the attention of each of the then directors of the
Company with a copy to its Secretary, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.



3

--------------------------------------------------------------------------------


  7.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the parties. No waiver by either party thereto at any time of any
breach by the other party to this Agreement, or of compliance with any condition
or provision of this Agreement to be performed by such other party, shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or similar time. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
This Agreement shall be governed by the laws of the State of Minnesota.


  8.    Arbitration of Disputes. Any and all disputes between the parties
relating to this Agreement or any alleged breach of this Agreement shall be
resolved by binding arbitration held in the City of Minneapolis pursuant to the
Commercial Arbitration Rules of the American Arbitration Association before a
single arbitrator. In the event that Executive is determined by the arbitrator
to be the prevailing party in such an arbitration, the arbitrator shall award
Executive, as an additional element of damages, his or her attorneys’ fees and
legal expenses actually incurred in the enforcement of this Agreement and in the
arbitration proceeding. Judgment on the arbitration award may be entered by any
court having jurisdiction.


  9.    Successors. This Agreement shall be binding upon and inure to the
benefit of the respective heirs, personal representatives, successors and
assigns of the parties hereto.


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

EXECUTIVE:   INSIGNIA SYSTEMS, INC.
/s/ Justin W. Shireman  
By /s/ Scott Drill

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Its President and CEO  

--------------------------------------------------------------------------------










4
